                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NOR1H CAROLINA
                                WESTERN DMSION
                                  No. 5:19-CV-453-D



FRANK M. LOBACZ,                               )
                                               )
                               Plaintiff,      )
                                               )
                    v.                         )                      ORDER
                                               )
THE UNITED STATES OF AMERICA,                  )
                                               )
                               Defendant.      )


       For the reasons stated in defendant's memorandum oflaw in support of its motion to dismiss

[D.E. 52] and in its reply brief [D.E. 63], the court GRANTS defendant's motion to dismiss [D.E. 51]

and DISMISSES plaintiff's FTCA claim for failure to file a certification under N.C. Gen. Stat. § lA-

1, Rule 9{j) or Fla. Stat. §§ 766.203(2) or 766.206(2). The court also DISMISSES plaintiff's Bivens

claim for failure to identify and properly serve the John Doe defendants. Plaintiff may file an

amended complaint not later than June 1, 2021. Ifplaintifffails to file an amended complaint by June

1, 2021, the clerk shall close the case without further order of the court.

       SO ORDERED. This 1.2.. day of May 2021.




                                                           J     SC.DEVERill
                                                           United States District Judge
